EXHIBIT 10.1
 
AMENDMENT TO
 
STEVEN A. MUSELES
 
SEPARATION AGREEMENT
 


 
This Amendment to the Separation Agreement (“Amendment”) is entered into as of
this 26th day of April, 2012 (the “Amendment Effective Date”), by and between
CapitalSource Inc. (the “Company”) and Steven A. Museles (“Executive”).
 
WHEREAS, the Company and Executive are parties to that certain Separation
Agreement dated as of December 31, 2011 (the “Agreement”); and
 
WHEREAS, pursuant to the Agreement, the Executive had agreed to waive all
compensation (including, without limitation, fees, retainers and equity grants)
for serving as a non-employee member of the Board of Directors of the Company
during his current term as director and to resign from the Board of Directors
effective at the Annual Meeting of Shareholders.
 
WHEREAS, the Company and Executive desire to amend the Agreement as set forth in
this Amendment to have the Executive continue to serve on the Board of Directors
and to receive compensation for such service in accordance with the Company’s
standard compensation program for non-employee directors.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties hereby amend the Agreement as
follows:
 
1.  
Service as a Director.  The last sentence of Section 3 of the Agreement is
hereby amended in its entirety and replaced with the following:

 
Executive agrees to continue to serve as a member of the Board of Directors of
the Company.
 
2.  
Director Compensation.  Section 4(f) of the Agreement is hereby amended in its
entirety and replaced with the following:

 
The Executive waives all compensation (including, without limitation, any fees,
retainers and equity grants) for serving as a non-employee member of the Board
of Directors of the Company as director through the 2012 annual meeting but not
reimbursement of expenses he incurs in connection with providing such director
service. Thereafter, the Executive shall be compensated for serving as a
non-employee member of the Board of Directors of the Company on the same basis
as other non-employee directors.  During the period that Executive continues on
the Board of Directors of the Company, Executive shall retain his
Company-provided personal communication device and shall continue to have access
to his existing Company email address and a suitable office in the Company’s
Chevy Chase, Maryland offices.  The value of any support services and facilities
provided to the
 
 
 

--------------------------------------------------------------------------------

 
Executive pursuant to this Section 4(f) that are not used for the purposes of
providing services to the Company shall be reportable on a Form 1099 or any
other form as required by applicable law.
 
3.  
Except as set forth in this Amendment, the Agreement shall remain unchanged and
shall continue in full force and effect.

 
IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Amendment to the Agreement, or have caused this Amendment to be duly executed
and delivered on their behalf.
 
 

 
STEVEN A. MUSELES
          /s/ Steven A. Museles                
CAPITALSOURCE INC.
          /s/ Kori Ogrosky    
By: Kori Ogrosky
Its: General Counsel
 

 